Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone voicemail from Charles Figer Reg. #62,518 on 8/11/2021.
The application has been amended as follows: 
Claim 7: Changed “;” to “.” in line 5.

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the elongated p-type germanium film comprises a polycrystalline germanium crystal” was not considered to be obvious.
The limitations of claim 10 including “a first dielectric region formed at a portion of the substantially parallel p-doped silicon structure not overlapped by the n-type germanium film; and a second dielectric region formed at a portion of the substantially parallel p-doped silicon structure not overlapped by the n-type germanium film” was not considered to be obvious.
The limitations of claim 19 including “a first dielectric region formed at a portion of the substantially parallel n-doped silicon structure not overlapped by the p-type germanium film; and a second dielectric region formed at a portion of the substantially parallel n-doped silicon structure not overlapped by the p-type germanium film” was not considered to be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.